DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09 September 2021 has been entered, leaving claims 1-15 pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott A. Lund on 29 September 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method of operating an additive manufacturing machine, the method comprising:
	translating a spread mechanism[ spread a build material into a layer[ first thickness;[

	translating the spread mechanism in a second direction opposite the first direction over the build surface after decreasing a distance between the spread mechanism and the build surface so as to reduce the thickness of the layer from the first thickness to a second thickness; and
forming an object layer of a build object from the layer of build material having the second thickness,
wherein the first thickness is selected to reduce shear stress forces applied by the spread mechanism to the build surface and/or build parts beneath the layer by dispersing the stress forces throughout the first thickness of the layer, and is selected to disperse heat energy from the build surface and/or build parts to the build material being spread.

2.	(Currently Amended) The method of claim 1, wherein spreading the build material[ into the[ layer having the first thickness includes: 
positioning the spread mechanism at a second distance above the build surface, wherein the second distance is greater than the decreased distance; and
translating the spread mechanism in the first direction.

3.	(Currently Amended) The method of claim 1, wherein[ the second thickness is approximately half of the first thickness.

4.	(Currently Amended) The method of claim 1, wherein the translating the spread mechanism in the second direction reduces the thickness of the layer by removing a portion of the build material in a top portion of the layer.

5.	(Currently Amended) The method of claim 1, wherein[ the spread mechanism comprises a roller mechanism[

6.	(Currently Amended) The method of claim 1, wherein decreasing the distance between[ the spread mechanism and the build surface includes lowering the spread mechanism.

 forming the object layer by:
	dispensing a fusing agent on the[ layer of build material having he second thickness;
	selectively fusing the build material at regions thereof where the fusing agent is dispensed; and
	forming[ the build object layer at regions of the build material where the selective fusing is performed.

8.	(Currently Amended) The[ claim 1, further comprising:
	[

	forming the object layer by selectively depositing a fusing agent onto the[ layer of build material[
] having the second thickness and applying fusing energy to form the build object layer as a patterned build object layer; and
	depositing a second layer of the build material onto the patterned build object layer, the second layer of the build material having the first thickness.
	
9.	(Currently Amended) The method of claim[ 1,[
] wherein decreasing the distance between the spread mechanism and the build surface includes raising the build surface[

10.	(Currently Amended) The method of claim[ 1, wherein[ reducing the thickness of the layer of build material[] includes translating a scraping mechanism across a top portion of the layer of[

 1, wherein[ reducing the thickness of the layer of build material includes scraping a top portion of the build material from the layer. 

12-15.	(Canceled) 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for an additive manufacturing method to comprise a spread mechanism passing back and forth across a build surface, including for example to spread build material and then to either compact the spread material or remove excess build material from a spread layer before forming an object layer therefrom, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed translating steps are performed in the claimed order and in the manner claimed, with the claimed first thickness being selected to reduce shear stress forces applied by the spread mechanism to the build surface and/or build parts beneath the layer being spread by dispersing the stress forces throughout the thicker layer of the build material being spread, and is selected also to disperse heat energy from the build surface and/or build parts to the thicker layer of the build material being spread.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742